                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION


 JEFFREY LICHTENSTEIN, et al.,

                      Plaintiffs,
                                                Civil No. 3:20-cv-00736
        v.

 TRE HARGETT, et al.,

                      Defendants.


                     MOTION FOR PRELIMINARY INJUNCTION

       PLEASE TAKE NOTICE that, upon the annexed Declarations of Danielle Lang; Gloria

Sweet-Love, on behalf of the Tennessee State Conference of the NAACP; Jeffrey Lichtenstein, on

behalf of the Memphis Central Labor Council and in his individual capacity; Kermit Moore, on

behalf of the Memphis A. Philip Randolph Institute; Charlane Oliver, on behalf of The Equity

Alliance; and Dawn Harrington, on behalf of Free Hearts, the exhibits attached thereto, the

accompanying Memorandum of Law, and all other pleadings and proceedings in this action,

Plaintiffs Memphis A. Phillip Randolph Institute (“APRI”), The Equity Alliance (“Equity

Alliance”), Free Hearts, The Memphis and West Tennessee AFL-CIO Central Labor Council a/k/a

the Memphis Central Labor Council (“MCLC”), and The Tennessee State Conference of the

NAACP (“Tennessee NAACP”) (together, the “Organizational Plaintiffs”), together with Plaintiff

Jeffrey Lichtenstein (“Plaintiff”), by and through their undersigned counsel, will, as soon as

counsel may be heard, move this Court for an Order preliminarily enjoining Defendants Tre

Hargett, Mark Goins, and Amy Weirich, and granting the relief set forth in Plaintiffs’




                                        1
    Case 3:20-cv-00736 Document 11 Filed 08/31/20 Page 1 of 3 PageID #: 43
accompanying proposed order and such other and further relief that the Court deems just and

proper.

          As set forth in detail in the Memorandum of Law, Plaintiffs are likely to succeed on the

merits of each of their moved-on claims and will suffer irreparable harm absent relief. The balance

of the equities moreover favors Plaintiffs. For these reasons, Plaintiffs are entitled to a preliminary

injunction and request that the Court enter the proposed order submitted herewith.

          Prior to the filing of this Motion, in accordance with Local Rule 7.01(a)(1), Plaintiffs’

counsel advised Defendants’ counsel of their intention to move for a preliminary injunction.

Defendants’ counsel indicated that they would oppose the Motion and requested relief.

Dated: August 31, 2020                             Respectfully Submitted,

                                                      /s William L. Harbison      .
Danielle Lang*                                     William L. Harbison (No. 7012)
Ravi Doshi*                                        Lisa K. Helton (No. 23684)
Molly Danahy*                                      Christopher C. Sabis (No. 30032)
Jonathan Diaz*                                     Christina R.B. López (No. 37282)
Campaign Legal Center                              Sherrard, Roe, Voigt & Harbison, PLC
1101 14th Street NW, Suite 400                     150 3rd Avenue South, Suite 1100
Washington, DC 20005                               Nashville, TN 37201
Tel.: (202) 736-2200                               Phone: (615) 742-4200
dlang@campaignlegalcenter.org                      Fax: (615) 742-4539
rdoshi@campaignlegalcenter.org                     bharbison@srvhlaw.com
mdanahy@campaignlegalcenter.org                    lhelton@srvhlaw.com
jdiaz@campaignlegalcenter.org                      csabis@srvhlaw.com
                                                   clopez@srvhlaw.com


                                                   Ezra Rosenberg*
                                                   Pooja Chaudhuri*
                                                   Lawyers’ Committee for Civil Rights Under Law
                                                   1500 K Street NW Suite 900
                                                   Washington, DC 20005
                                                   Tel.: (202) 662-8600
                                                   erosenberg@lawyerscommittee.org
                                                   pchaudhuri@lawyerscommittee.org

                                                   * Pending Pro Hac Vice



                                         2
     Case 3:20-cv-00736 Document 11 Filed 08/31/20 Page 2 of 3 PageID #: 44
                                      Certificate of Service

       I, Bill Harbison, certify, pursuant to Local Rule 5.01, as follows:

That on this 31st day of August, 2020, the foregoing Motion for Expedited Briefing was served
via electronic and first-class mail on the following:

       Janet Kleinfelter
       Andrew B. Campbell
       Alexander Rieger
       Matthew D. Cloutier
       Office of the Tennessee Attorney General
       301 6th Ave. N.
       Nashville, Tennessee 37243
       janet.kleinfelter@ag.tn.gov
       andrew.campbell@ag.tn.gov
       alex.rieger@ag.tn.gov
       matt.cloutier@ag.tn.gov

       Counsel for Defendants

That the foregoing Motion for Expedited Briefing will be served with the Summons and
Complaint, in accordance with Rule 4(j)(2) of the Federal Rules of Civil Procedure and Rule
4.04 of the Tennessee Rules of Civil Procedure, via Certified United States Mail on the
following:

       Amy Weirich, in her official capacity as
       District Attorney General for Shelby County, Tennessee
       201 Poplar Avenue, #301
       Memphis, TN 38103



                                                               /s William L. Harbison   .




    Case 3:20-cv-00736 Document 11 Filed 08/31/20 Page 3 of 3 PageID #: 45
